 



Exhibit 10.2

FIRST AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)

     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective July 1, 2000 (the “Plan”); and

     WHEREAS, the Company reserved the right to amend the Plan at any time; and

     WHEREAS, the Plan, as amended and restated was amended by the “First
Amendment” dated August 13, 2003 to change the name of the Plan Administrator;

     WHEREAS, the Plan Administrator executed an amended and restated adoption
agreement and basic plan document on January 14, 2004:

     WHEREAS, Company now desires to further amend the Plan as set forth below;

     NOW, THEREFORE, the Plan shall be and hereby is amended as follows:



  1.   The date of the amendment and restatement of the Plan shall be changed to
January 14, 2004 and the Plan name shall be changed accordingly;     2.  
Effective as of December 30, 2004, the Introduction to the Plan shall be amended
in its entirety to read as set forth in Exhibit A attached hereto.     3.  
Effective as of July 1, 2000, Section E.4. of the Adoption Agreement shall be
amended to provide that service prior to the time an Employee has attained age
18 shall be counted toward Vesting Service.     4.   The Addendum A to the Plan,
which pertains to participation in the Plan by employees of Marsellus Casket
Company shall be deleted in its entirety, and the attached Addendum A shall be
substituted therefore, effective as of the dates set forth therein;     5.  
Effective as of January 1, 2004, Section 1.0(k) of Addendum B to the Plan shall
be deleted.     6.   Effective as of January 1, 2004, Addendum D of the Plan
shall be amended to read as follows:

     “The classification of Employees eligible to participate in the Plan shall
include all Employees of CemCare, Inc. (“CemCare”) other than Employees covered
by a collective bargaining agreement if such agreement does not

 



--------------------------------------------------------------------------------



 



specifically provide for participation in the Plan. Employees of CemCare shall
participate in the Plan on the same basis as other eligible Participants.”



  7.   Effective as of December 30, 2004, item B.3. of the Plan’s Adoption
Agreement shall be amended to read as follows:         “PLAN YEAR means the 12
consecutive month period beginning on January 1 and ending on December 31,
except that there will be a short Plan Year beginning on December 31, 2004 and
ending on December 31, 2004.”     8.   Whereas it was not the Company’s
intention to change the vesting computation period with the adoption of the
“GUST Amended” MassMutual prototype document as the basic plan document (the
Adoption Agreement for which was executed January 14, 2004), effective as to the
date of such adoption, the first sentence of the fourth paragraph of
Section 1.91 of the basic plan document shall be amended to read as follows:    
    “For vesting purposes, and all other purposes not specifically addressed in
this Section, the computation period shall be the calendar year.”         It is
the Company’s intention hereby, not to change the vesting computation period,
which, pursuant to the prior adoption agreement, was the calendar year.     9.  
Effective for claims or requests for review of an adverse benefit determination
filed on or after January 1, 2003, Sections 2.10 and 2.11 shall be deleted and
the following shall be inserted in lieu thereof:         “2.10 CLAIMS AND REVIEW
PROCEDURES

     Claims for benefits under the Plan may be filed in writing with the
Administrator. The Administrator will maintain a separate written document
explaining the Plan’s claims procedure. This Section 2.10 specifically
incorporates the written claims procedure as from time to time published by the
Administrator as part of the Plan. Such procedures shall provide for a review of
a denied claim in accordance with the requirements of ERISA. If the
Administrator makes a final written determination denying a Participant’s or
Beneficiary’s benefit claim, the Participant or Beneficiary to preserve the
claim must file an action in federal court with respect to the denied claim not
later than 180 days following the date of the Plan Administrator’s final
determination.”



  10.   Effective as of January 1, 2004, Section 6.2 of the Plan shall be
amended by adding the following subsection (i):

     “(i) Upon the death of a Participant, any Beneficiary may renounce his or
her interest in the Participant’s death benefit. Any such renunciation shall be
by written instrument in a form satisfactory to the Administrator and shall be

 



--------------------------------------------------------------------------------



 



received by the Administrator on or before the earlier of (i) the date of any
distribution of the Participant’s benefit to such Beneficiary or (ii) five years
from the date of the Participant’s death. Upon determination by the
Administrator that a Beneficiary has validly renounced his or her interest in
the Participant’s benefit, the Participant’s benefit shall be distributed as
though such Beneficiary had predeceased the Participant.”



    Except as modified herein, the Plan is in all other respects, specifically
ratified and affirmed.

     IN WITNESS WHEREOF, the Company has executed this First Amendment this
                     day of Oct. 22, 2004.

SERVICE CORPORATION INTERNATIONAL

                By:   Helen Dugand         Helen Dugand,        Vice-President
of SCI Funeral & Cemetery Purchasing & Cooperative Inc.     

 



--------------------------------------------------------------------------------



 



ADDENDUM A

REV. PROC. 2002-29 MODEL AMENDMENT
MINIMUM DISTRIBUTION REQUIREMENTS

Section 1. General Rules

     1.1. Effective Date. Unless an earlier effective date is specified in the
Adoption Agreement, the provisions of this addendum will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

     1.2. Coordination with Minimum Distribution Requirements Previously in
Effect. If the Adoption Agreement specifies an effective date of this addendum
that is earlier than calendar years beginning with the 2003 calendar year,
required minimum distributions for 2002 under this addendum will be determined
as follows. If the total amount of 2002 required minimum distributions under the
Plan made to the distributee prior to the effective date of this addendum equals
or exceeds the required minimum distributions determined under this addendum,
then no additional distributions will be required to be made for 2002 on or
after such date to the distributee. If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this addendum is less than the amount determined under this addendum, then
required minimum distributions for 2002 on and after such date will be
determined so that the total amount of required minimum distributions for 2002
made to the distributee will be the amount determined under this addendum.

     1.3. Precedence. The requirements of this addendum will take precedence
over any inconsistent provisions of the Plan.

     1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this addendum will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Internal Revenue Code.

     1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this addendum, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to section 242(b)(2) of TEFRA.

Section 2. Time and Manner of Distribution.

     2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

     2.2. Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

1



--------------------------------------------------------------------------------



 



     (a) If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary, then, except as provided in the adoption agreement,
distributions to the Surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later.

     (b) If the Participant’s Surviving Spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in the adoption agreement,
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

     (c) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

     (d) If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary and the Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the Surviving Spouse were the Participant.

For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the Surviving Spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s Surviving Spouse before the date
distributions are required to begin to the Surviving Spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

     2.3. Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
sections 3 and 4 of this addendum. If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of section 401(a)(9)
of the Code and the Treasury regulations.

Section 3. Required Minimum Distributions During Participant’s Lifetime.

     3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

     (a) the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the

2



--------------------------------------------------------------------------------



 



Treasury regulations, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

     (b) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

     3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

Section 4. Required Minimum Distributions After Participant’s Death.

     4.1. Death On or After Date Distributions Begin.

     (a) Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

     (1) The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

     (2) If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the Surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the Surviving Spouse’s age as of the Spouse’s birthday
in that year. For Distribution Calendar Years after the year of the Surviving
Spouse’s death, the remaining Life Expectancy of the Surviving Spouse is
calculated using the age of the Surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.

     (3) If the Participant’s Surviving Spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

     (b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year

3



--------------------------------------------------------------------------------



 



after the year of the Participant’s death, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

     4.2. Death Before Date Distributions Begin.

     (a) Participant Survived by Designated Beneficiary. Except as provided in
the adoption agreement, if the Participant dies before the date distributions
begin and there is a Designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in section 4.1.

     (b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

     (c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s Surviving Spouse is the Participant’s sole Designated
Beneficiary, and the Surviving Spouse dies before distributions are required to
begin to the Surviving Spouse under section 2.2(a), this section 4.2 will apply
as if the Surviving Spouse were the Participant.

Section 5. Definitions.

     5.1. Designated Beneficiary. The individual who is designated as the
Beneficiary under section 6.2 of the Plan and is the Designated Beneficiary
under section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

     5.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under section 2.2. The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

4



--------------------------------------------------------------------------------



 



     5.3. Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury regulations.

     5.4. Participant’s Account Balance. The account balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

     5.5 Required Beginning Date. The date specified in section 6.5 of the Plan.

1. Adoption Agreement

(Check and complete section 1 below if any required minimum distributions for
the 2002 Distribution Calendar Year were made in accordance with the § 401(a)(9)
Final and Temporary Regulations.)

Section 1. Effective Date of Plan Amendment for Section 401(a)(9) Final and
Temporary Treasury Regulations.

o Minimum Distribution Requirements, applies for purposes of determining
required minimum distributions for distribution calendar years beginning with
the 2003 calendar year, as well as required minimum distributions for the 2002
distribution calendar year that are made on or after                     .

(Check and complete any of the remaining sections if you wish to modify the
rules in sections 2.2 and 4.2 of this Addendum.)

Section 2. Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.

x If the Participant dies before distributions begin and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified in section 2.2 of this Addendum, but the Participant’s
entire interest will be distributed to the Designated Beneficiary by December 31
of the calendar year containing the fifth anniversary of the Participant’s
death. If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary and the Surviving Spouse dies after the Participant but
before distributions to either

5



--------------------------------------------------------------------------------



 



the Participant or the Surviving Spouse begin, this election will apply as if
the Surviving Spouse were the Participant.

This election will apply to:

x All distributions.

o The following distributions:
                                                            .

Section 3. Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.

x Participants or Beneficiaries may elect on an individual basis whether the
5-year rule or the Life Expectancy rule in sections 2.2 and 4.2 of this Addendum
applies to distributions after the death of a Participant who has a Designated
Beneficiary. The election must be made no later than the earlier of September 30
of the calendar year in which distribution would be required to begin under
section 2.2 of this Addendum, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
Surviving Spouse’s) death. If neither the Participant nor Beneficiary makes an
election under this paragraph, distributions will be made in accordance with
sections 2.2 and 4.2 of this Addendum and, if applicable, the elections in
section 2 above.

Section 4. Election to Allow Designated Beneficiary Receiving Distributions
Under 5-Year Rule to Elect Life Expectancy Distributions.

x A Designated Beneficiary who is receiving payments under the 5-year rule may
make a new election to receive payments under the Life Expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the Life Expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.

6



--------------------------------------------------------------------------------



 



EXHIBIT A

SCI 401(K) RETIREMENT SAVINGS PLAN
AS AMENDED AND RESTATED (JANUARY 14, 2004)

INTRODUCTION

     Service Corporation International has previously adopted the SCI 401(k)
Retirement Savings Plan (the “Plan”) effective as of July 1, 2000. The Plan is
an individually designed single employer plan, but has been amended and restated
to conform to the “GUST amended” version of the MassMutual Retirement Services
FlexInvest Defined Contribution Prototype Plan and Non-Standardized 401(k)
Profit Sharing Adoption Agreement which is attached hereto and incorporated
herein for all purposes, with the modifications set forth below and any and all
other modifications as may be separately set forth in Addenda or Amendments to
the Plan. This Introduction is amended as set forth below effective as of
December 30, 2004, except where a different effective date is noted. The
provisions of this Introduction and any addenda to the Plan supersede and
control with respect to any contrary provisions of the Plan set forth in the
adoption agreement or basic plan document.



1.   Effective as of July 1, 2000, notwithstanding anything in the Plan to the
contrary, all Years of Service with the Company prior to a Break in Service
shall be included for purposes of determining the Participant’s vested interest
under Section 6.4 of the Plan if such Participant had a nonforfeitable accrued
benefit in the SCI Cash Balance Plan or the SCI Pension Plan at the time such
Participant first incurred a One-Year Break in Service.   2.   Effective as of
January 1, 2001, the Percentage Match for each Participant shall be determined
based on the Participant’s Years of Vesting Service as of the end of each Plan
Year and shall apply for the entire next Plan Year notwithstanding the fact that
the Participant may be credited with an additional Year of Service during such
next Plan Year.   3.   Addenda A through E as amended by the First Amendment and
as may be amended from time to time shall be incorporated into the Plan for all
purposes.

     IN WITNESS WHEREOF, the Plan’s amended and restated adoption agreement was
executed on the 14th day of January 2004 and this Introduction (as amended by
the First Amendment) is hereby executed on this 22 day of October, 2004 by a
duly authorized officer of the Plan Administrator by authority granted by the
Plan sponsor.

SERVICE CORPORATION INTERNATIONAL

                By:   Helen Dugand         Helen Dugand        Vice-President of
SCI Funeral & Cemetery Purchasing & Cooperative, Inc.   

7